Case 1:19-cr-20182-RAR Document 200 Entered on FLSD Docket 11/20/2020 Page 1 of 7




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                  CASE NO. 19-CR-20182-RAR

  UNITED STATES OF AMERICA,

  v.

  FRANCIS MAURICE HUNDLEY,

        Defendant.
  ________________________________/

                      ORDER DENYING DEFENDANT’S EMERGENCY
                         MOTION FOR HOME CONFINEMENT

          THIS CAUSE comes before the Court on pro se Defendant Francis Maurice Hundley’s

  Emergency Motion for Home Confinement Due to Outbreak of Covid-19 Causing a Foul [sic]

  Under the Eighth Amendment to the U.S. Constitution, filed on November 13, 2020 [ECF No.

  196] (“Motion”). Having considered Defendant’s Motion, the record, and being otherwise fully

  advised, it is

          ORDERED AND ADJUDGED that Defendant’s Motion is DENIED as set forth herein.

                                         BACKGROUND

          On August 2, 2019, Defendant pleaded guilty to one count of conspiracy to possess with

  intent to distribute a detectable amount of cocaine in violation of Title 21, United States Code,

  Section 841(a)(1), 841(b)(1)(C), and 846. See Plea Agreement [ECF No. 119]. On November 26,

  2019, Defendant was sentenced to a total term of 36 months in prison, followed by three years of

  supervised release. See Judgment [ECF No. 187]. On June 15, 2020, Defendant filed an

  Emergency COVID-19 Motion for Reduction in Sentence Pursuant to 18 U.S.C. § 3582(c)(1)(A)

  [ECF No. 191] (“First Emergency Motion”) which this Court denied on June 18, 2020 [ECF No.

  192] (“First Order”).
Case 1:19-cr-20182-RAR Document 200 Entered on FLSD Docket 11/20/2020 Page 2 of 7




         As explained by the Court in its First Order, Defendant’s First Emergency Motion failed

  to present extraordinary and compelling circumstances to grant compassionate release under

  section 3582(c)(1)(A). See generally, First Order. Specifically, the Court noted that Defendant’s

  generalized COVID-19 fears and speculation were insufficient to justify a reduction in his

  sentence. Id. at 2. Moreover, in his First Emergency Motion, Defendant failed to provide any

  evidence regarding the severity of his conditions—“obesity, possible hypertension and past

  respi[ra]tory complications from asthma and bronchitis”—to warrant relief under the First Step

  Act. Id. at 3 (citing United States v. Heromin, No. 8:11-CR-550-T-33SPF, 2019 WL 2411311, at

  *1-2 (M.D. Fla. June 7, 2019) (noting that defendants cannot “self-diagnose their own medical

  conditions” and denying compassionate release due to absence of corroboration from medical

  provider that defendant is unable to provide self-care or suffers a serious medical condition)). The

  Court also held that Defendant had failed to exhaust administrative remedies as required under

  section 3582(c)(1)(A), further mandating denial of his First Emergency Motion. Id. at 3-4.

         Defendant’s instant Motion is now couched under the Eighth Amendment in lieu of section

  3582(c)(1)(A). He argues that the conditions of confinement in FMC Butner since the filing of his

  First Emergency Motion on June 15, 2020 have become “extraordinary and compelling thus

  running a foul [sic] to the 8th Amendment to the U.S. Constitution.” Mot. at 1. Specifically,

  Defendant maintains—without any supporting documentation or evidence regarding the severity

  of his condition—that he “is COVID-19 positive,” and his “lack of access to adequate medical

  care” constitutes “cruel and unusual punishment” under the Eighth Amendment. Id. at 1-2.

  Further, Defendant claims that he is being housed with another positive COVID-19 patient and

  “hasn’t seen a doctor or received any medication after testing positive for Covid on November 5,

  2020.” Id. at 2. Accordingly, he argues that due to the Bureau of Prisons’ (“BOP”) “deliberate



                                              Page 2 of 7
Case 1:19-cr-20182-RAR Document 200 Entered on FLSD Docket 11/20/2020 Page 3 of 7




  indifference,” his “release is required under the Eighth Amendment” and he should be

  “immediately furlough[ed]” given the “extremely threatening conditions” posed by COVID-19.

  Id. at 1, 3.

                                                ANALYSIS

          As an initial matter, Defendant is simply not entitled to the relief requested in his motion,

  i.e., release to home confinement. See Gomez v. United States, 899 F.2d 1124, 1126 (11th Cir.

  1990) (“The appropriate Eleventh Circuit relief from prison conditions that violate the Eighth

  Amendment during legal incarceration is to require the discontinuance of any improper practices,

  or to require correction of any condition causing cruel and unusual punishment . . . [R]elief of an

  Eighth Amendment violation does not include release from confinement.”); see also Vaz v.

  Skinner, 634 F. App’x 778, 781 (11th Cir. 2015) (“[E]ven if [p]etitioner established a constitutional

  violation, he would not be entitled to the relief he seeks because release from imprisonment is not

  an available remedy for a conditions-of-confinement claim.”). Thus, Defendant is incorrect in

  asserting that “release is required under the Eighth Amendment,” and his Motion warrants denial

  on this ground alone. 1

          But even if the Court looks beyond Defendant’s legally impermissible request for relief,

  his Motion fails to establish that he is being denied the level of care required under the Eighth

  Amendment’s standard prohibiting cruel and unusual punishment. The Eighth Amendment



  1
    Additionally, it is worth noting that an additional policy ground exists for denying Defendant’s request
  for release having recently tested positive for COVID-19. Releasing Defendant from BOP custody while
  he is infected with the virus “would place [Defendant] in a new environment, surrounded by new people
  who might be exposed to the virus for the first time. This would be unwise from a policy standpoint and
  unauthorized from a legal standpoint.” United States v. Hasson, Case No. 99-CR-09063, 2020 WL
  4368102, *3 (S.D. Fla. July 30, 2020). The Court declines to “take any risk of transferring [an] inmate[ ]
  to home confinement that will contribute to the spread of COVID-19, or put the public at risk in other
  ways.” Memorandum for Director of Bureau of Prisons, William Barr, Attorney General, Prioritization of
  Home Confinement as Appropriate in Response to the COVID-19 Pandemic (Mar. 26, 2020).


                                                Page 3 of 7
Case 1:19-cr-20182-RAR Document 200 Entered on FLSD Docket 11/20/2020 Page 4 of 7




  “prohibits ‘the unnecessary and wanton infliction of pain’ [and] also prohibits ‘deliberate

  indifference to serious medical needs of prisoners.’” Hoffer v. Secretary, Fla. Dep’t of Corr., 973

  F.3d 1263, 1270 (11th Cir. 2020) (quoting Estelle v. Gamble, 429 U.S. 97, 103-04 (1976)). “To

  show that a prison official acted with deliberate indifference to serious medical needs, a plaintiff

  must satisfy both an objective and subjective inquiry.” Farrow v. West, 320 F.3d 1235, 1243 (11th

  Cir. 2003); see also Swain v. Junior, 958 F.3d 1081, 1088 (11th Cir. 2020).

         “First, to satisfy the ‘objective component,’ the [defendant] must show ‘an objectively

  intolerable risk of harm.’” Swain, 958 F.3d at 1088 (quoting Farmer v. Brennan, 511 U.S. 825,

  846 (1994)). “He must show that the challenged conditions were ‘extreme’ and presented ‘an

  unreasonable risk of serious damage to his future health or safety.’” Id. (quoting Chandler v.

  Crosby, 379 F.3d 1278, 1289 (11th Cir. 2004)); see also Hoffer, 973 F.3d at 1273 (11th Cir. 2020)

  (explaining that an “objectively serious medical need” is one “diagnosed by a physician as

  mandating treatment . . . that if left unattended, poses a substantial risk of serious harm.”) (quoting

  Farrow, 320 F.3d at 1243).

         Here, Defendant’s Motion wholly fails to set forth sufficient allegations to satisfy this

  objective prong. Aside from indicating that he has tested positive for COVID-19, he does not

  allege that he is suffering from any COVID-19 related conditions. More importantly, the fact that

  Defendant has been tested and diagnosed by prison officials, and segregated within the prison

  population at FMC Butner, clearly indicates that he is receiving some medical attention and being

  monitored. See Hoffer, 973 F.3d at 1272 (recognizing that “[w]here a prisoner has received some

  medical attention and the dispute is over the adequacy of the treatment, federal courts are generally

  reluctant to second guess medical judgments and constitutionalize claims which sound in state tort

  law.”) (quoting Harris v. Thigpen, 941 F.2d 1495, 1507 (11th Cir. 1991)).



                                               Page 4 of 7
Case 1:19-cr-20182-RAR Document 200 Entered on FLSD Docket 11/20/2020 Page 5 of 7




         Consequently, Defendant has not alleged the complete absence of care; rather, he appears

  to take issue with the method of care. Id. at 1273 (explaining that “some medical attention” doesn’t

  “demand curative care” and “diagnosing, monitoring, and managing conditions . . . will often meet

  the ‘minimally adequate medical care’ standard that the Eighth Amendment imposes.”) (citation

  omitted). Indeed, Defendant simply states that he “is overweight and being obese intertwined with

  COVID-19 is a deadly combination.” Mot. at 2. To be sure, complications from COVID-19 can

  arise when an individual suffers from obesity. See Centers for Disease Control and Prevention,

  Obesity,    Race/Ethnicity,     and     COVID-19       (October     28,    2020)     available    at

  https://www.cdc.gov/obesity/downloads/data/obesity-maps/obesity-race-ethnicity-and-COVID-

  19.pdf. However, Defendant’s Motion merely posits that he may one day face a risk of harm,

  which is wholly insufficient to establish an “objectively serious medical need” under the Eighth

  Amendment. See Harris, 941 F.2d at 1505 (noting that “a simple difference in medical opinion

  between the prison’s medical staff and the inmate as to the latter’s diagnosis or course of treatment

  [fails to] support a claim of cruel and unusual punishment.”).

         Similarly, Defendant has failed to satisfy the subjective element of his deliberate

  indifference claim under the Eighth Amendment. To satisfy the subjective component, a prisoner

  “must show that the . . . official acted with deliberate indifference.” Swain, 958 F.3d at 1088-89

  (citations and internal quotations omitted). “An official acts with deliberate indifference when he

  ‘knows of and disregards an excessive risk to inmate health or safety.’” Id. at 1089 (quoting

  Farmer, 511 U.S. at 837). “Deliberate indifference requires the defendant to have a subjective

  ‘state of mind more blameworthy than negligence,’ . . . closer to criminal recklessness.” Id.

  (quoting Farmer, 511 U.S. at 835); see also Steele v. Shah, 87 F.3d 1266, 1269 (11th Cir. 1996)

  (finding a constitutional violation requires more than a breach of the applicable standard of care;



                                              Page 5 of 7
Case 1:19-cr-20182-RAR Document 200 Entered on FLSD Docket 11/20/2020 Page 6 of 7




  there must be deliberate indifference, which requires a finding of subjective awareness of the risk

  accompanied by a conscious disregard of it).

         Here, Defendant’s conclusory argument—that BOP has failed to adequately protect him

  from COVID-19—is insufficient to illustrate the subjective element of deliberate indifference. He

  generally avers that the conditions of confinement at FMC Butner have resulted in the spread of

  COVID-19, making it difficult for him to “properly quarantine.” Mot. at 2. Defendant notes that

  he is “warehoused in an open-style dormitory with a hundred plus positive COVID-19 (inmate-

  patients) with very limited [personal protective equipment] gear.” Id. at 1-2. But this approach

  allegedly employed by FMC Butner does not constitute disregard of an excessive risk to

  Defendant’s health or safety. As explained by the Eleventh Circuit:

                 Whatever deliberate indifference is, the defendants’ conduct here
                 doesn’t show it. The district court erred in holding that the
                 defendants acted with a deliberately indifferent mental state,
                 equivalent to subjective recklessness as used in the criminal law …
                 We simply cannot conclude that, when faced with a perfect
                 storm of a contagious virus and the space constraints inherent
                 in a correctional facility, the defendants here acted
                 unreasonably by “doing their best.” Because the defendants acted
                 reasonably, they cannot be found liable under the Eighth
                 Amendment.

  Swain v. Junior, 961 F.3d 1276, 1289 (11th Cir. 2020) (emphasis added) (internal citations and

  quotations omitted). Here, it is apparent to the Court from Defendant’s Motion that prison officials

  at FMC Butner are doing their best to manage a purported outbreak of COVID-19 in their facility

  with limited resources. Thus, their actions cannot be described as deliberately indifferent. See

  McMurry v. Brown, No. 2:20-CV-58, 2020 WL 3118567, at *10 (W.D. Mich. June 12, 2020)

  (“Although the Court is sympathetic to Plaintiff’s general concern about the COVID-19 virus, he

  has failed to allege facts showing that Defendant’s handling of the COVID-19 crisis violated his

  Eighth Amendment rights.”).

                                              Page 6 of 7
Case 1:19-cr-20182-RAR Document 200 Entered on FLSD Docket 11/20/2020 Page 7 of 7




                                         CONCLUSION

        For the foregoing reasons, it is hereby

        ORDERED AND ADJUDGED that pro se Defendant Francis Maurice Hundley’s

  Emergency Motion for Home Confinement Due to Outbreak of Covid-19 Causing a Foul Under

  the Eighth Amendment to the U.S. Constitution, filed on November 13, 2020 [ECF No. 196] is

  DENIED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 20th day of November, 2020.



                                                          _________________________________
                                                          RODOLFO A. RUIZ II
                                                          UNITED STATES DISTRICT JUDGE




                                            Page 7 of 7
